Mr. JUSTICE TRAPP, dissenting: This dissent expresses concern at the apparent anomaly in ruling that a minor may be simultaneously a ward of the court in two or more separate counties. The possible conflict in the judicial determination of appropriate disposition and care of the minor would require substantial exploration. In the context of venue, article 1, section 8 of the Illinois Constitution of 1970 concerns only the right to trial by jury. The supreme court has determined that the failure to provide a jury in juvenile matters does not violate the Illinois Constitution, or the due process and equal protection clauses under the Constitution of the United States. In re Presley (1970), 47 Ill. 2d 50, 264 N.E.2d 177; In re Reasley (1977), 66 Ill. 2d 385, 362 N.E.2d 1024. Section 2 — 6(2) of the Juvenile Court Act (Ill. Rev. Stat. 1977, ch. 37, par. 702 — 6(2)) provides: “If proceedings are commenced in any county other than that of the minor’s residence, the court in which the proceedings were initiated may at any time before or after adjudication of wardship transfer the case to the county of the minor’s residence by transmitting to the court in that county an authenticated copy of the court record, including all documents, petitions and orders filed therein, and the minute orders and docket entries of the court. Transfer in like manner may be made in the event of a change of residence from one county to another of a minor concerning whom proceedings are pending.” (Emphasis supplied.) The statute provides that a wardship continues until the minor is discharged or becomes of age. (Ill. Rev. Stat. 1977, ch. 37, par. 705 — 2(3), 705 — 7(5).) Champaign County was undoubtedly the proper place of “venue” at the time of the initial orders of wardship and placement. That venue was established upon the then residence of the minor. It seems reasonable to conclude that such venue continues until Champaign County transfers the case to another county as provided in the last sentence of section 2 — 6(2). Despite any intervening travel incident to “placement” for purposes of custody or other care, it seems reasonable to conclude that as long as he was a ward of the court, Champaign should always have jurisdiction. The majority opinion notes that: “Respondent could not have been made a resident of Champaign County by having been transferred, while in custody, to a temporary detention facility in the county.” The record discloses that the minor was in McLean County by reason of being “placed” there in a facility upon the authority of section 5 — 2(a) of the Juvenile Court Act (Ill. Rev. Stat. 1977, ch. 37, par. 705 — 2(a)). A placement in McLean County under court order contradicts the concept of the minor’s residence in that county. This is particularly true since the court in Champaign County had a continuing jurisdiction to modify its order or change the placement any time prior to or after the filing of the McLean County charges. While the opinion speaks of the vagaries of the allegations made in the present proceedings, a court should not create a new “round-about” in venue through construction of a statute which is difficult at best. I would affirm the order of the trial court.